                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-10923-CJC (KS)                                        Date: January 21, 2020
Title      Robert H. Dunlap v. Stu Sherman




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On December 27, 2019, Petitioner, a state prisoner proceeding pro se and in forma
pauperis, filed a Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254.
(Dkt. No. 1.) According to the Petition and attached documents, the Petition challenges
Petitioner’s 60-year prison sentence imposed following his April 1999 first-degree murder
conviction (Cal. Penal Code § 187(a)) and the jury’s determination that Petitioner used a deadly
and dangerous weapon, a knife, in the commission of the offense (Cal. Penal Code § 12022(b)(1)).
(Petition at 2, 5; see also id. at CM/ECF Page ID 52-46); Petition for Review, No. S089291, 2000
WL 34230682 (Jun. 20, 2000), at *3. On January 3, 2020, the Court ordered Petitioner to show
cause no later than January 24, 2020 why the Petition should not be dismissed on the grounds that
it is facially untimely, appears wholly unexhausted, and fails to state a cognizable claim for federal
habeas relief. (Dkt. No. 4.) Specifically, the Court directed Petitioner to file, no later than January
24, 2020, both: (1) a First Amended Petition that (a) included specific factual allegations
establishing that the action is timely and (b) made a clear and concise argument supported by
specific facts that Petitioner’s custody violates the U.S. Constitution or the laws of the United
States; and (2) either a response establishing that the exhaustion process in the state courts was
complete or a request for a stay. (Dkt. No. 4.)

        On January 16, 2020, Petitioner filed a response in which he contends that the state court
exhaustion process was complete. (Dkt. No. 5.) However, Petitioner did not also file a First
Amended Petition nor did he (a) articulate specific factual allegations that establish that the
Petition is timely and (b) argue that Petitioner’s conviction or custody violates the U.S.
Constitution or the laws of the United States. (See generally Dkt. No. 5.) Accordingly, to date,



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-10923-CJC (KS)                                      Date: January 21, 2020
Title      Robert H. Dunlap v. Stu Sherman


Petitioner has not complied with the Court’s January 3, 2020 Order and the Petition remains subject
to dismissal. Indeed, the action is now subject to dismissal both under Rule 41(b) of the Federal
Rules of Civil Procedure for Petitioner’s failure to comply with court orders and because it appears
to be untimely and fails to state a cognizable claim for federal habeas relief.

        Nevertheless, in the interests of justice, Petitioner shall receive one final opportunity to
avoid dismissal. Accordingly, IT IS HEREBY ORDERED that, no later than February 11,
2020, Petitioner shall file a First Amended Petition that complies with the Court’s January
3, 2020 Order. The First Amended Petition, if any, shall be complete in itself and shall bear both
the designation “First Amended Petition” and the case number assigned to this action. It shall not
refer to, or rely on, the original Petition or any other prior pleadings, and claims that are not
expressly included in the First Amended Petition shall be deemed abandoned. Petitioner is
strongly encouraged to use the Central District’s form state habeas petition.

         Alternatively, if Petitioner does not wish to proceed with this action at this time, he may
file a signed document entitled “Notice Of Voluntary Dismissal” and the action will be dismissed
without prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

      Petitioner is advised that his failure to timely comply with this Order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil Procedure
and Local Rule 41-1.

        The Clerk is directed to send Petitioner a copy of the Court’s January 3, 2020 Order (Dkt.
No. 4.) with this Order, and the Court directs Petitioner’s attention to pages three to four and six
to seven of that Order. The Clerk is further directed to send Petitioner the Central District’s form
state habeas petition for Petitioner to complete in order to discharge this Order and avoid dismissal.

        IT IS SO ORDERED.

                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
